                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )        Criminal No. 19-10117
                                             )
                                             )
                  v.                         )
                                             )
FELICITY HUFFMAN,                            )
           Defendant                         )


              EXHIBITS TO FELICITY HUFFMAN’S SENTENCING MEMORANDUM

    A. Defendant Felicity Huffman’s Letter to the Court.

    B. Affidavit of Martin F. Murphy.

    C. Report of MCM Data Consulting Concerning Federal Sentencing Data Analysis.

    D. Letters in Aid of Sentencing:

         TAB           NAME
              1        William Macy
              2        Val Underwood
              3        Betsey Huffman
              4        Laura Bauer
              5        Kate Blumberg and Todd Weeks
              6        Ellen Etten
              7        Lucas Ross
              8        Marc Cherry
              9        Eva Longoria Baston
             10        Isabel Belden
             11        Grace Huffman
             12        Jessie Huffman
             13        Joseph Huffman
             14        Mitzi Lizarraga
             15        Stella Jeong
             16        Daniel and Benjamin Barnz
             17        Amelia Hamilton
             18        Wendy Mogel

                                                 1

B5037626.1
   TAB        NAME
    19        Deborah Kory
    20        Mary McCann and Neil Pepe
    21        Buck Jones
    22        Jessie Huffman
    23        Moore Huffman
    24        Moore Huffman
    25        Barry Muniz
    26        Thomas Alderson
    27        Douglas E. Phelps


                                                      Respectfully submitted,

                                                      FELICITY HUFFMAN
                                                      By her attorneys,


                                                      /s/ Martin F. Murphy ___________________
                                                      Martin F. Murphy BBO # 363250
                                                      Julia Amhrein BBO # 684912
                                                      Foley Hoag LLP
                                                      155 Seaport Boulevard
                                                      Boston, Massachusetts 02210-2600
                                                      Telephone: 617-832-1000
                                                      Facsimile: 617-832-7000
                                                      mmurphy@foleyhoag.com

DATED: September 6, 2019


                                 CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the CM/ECF system will be sent electron-
ically to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on this 6th day of September
2019.
                                                         Martin F. Murphy______
                                                         Martin F. Murphy




                                                  2

B5037626.1
